Citation Nr: 1031129	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder, to include 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
September 1969.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the Veteran's 
claim for service connection for posttraumatic stress disorder.  
The Board subsequently remanded the case in December 2007 for 
further notification, evidentiary development, and adjudication.  
The Appeals Management Center (AMC) thereafter re-adjudicated the 
claim via an April 2010 supplemental statement of the case in 
which it again denied the Veteran's claim.  

In this instance, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that, 
although an appellant's claim identified posttraumatic stress 
disorder without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, however described, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed a claim seeking service 
connection for posttraumatic stress disorder (PTSD) specifically, 
the Board notes that the Veteran has been diagnosed with and has 
sought treatment for multiple acquired psychiatric 


disorders, including a depressive disorder.  Pursuant to the 
Court's holding in Clemons that VA must consider alternative 
psychiatric disorders within the scope of an initial claim of 
service connection for a specific psychiatric disorder, the Board 
thus finds that the Veteran's service connection claim is more 
accurately classified as one for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  See Clemons, 
23 Vet. App. 1 (2009).  As such, and in light of the Court's 
holding in Clemons, the Board has amended the issues on appeal as 
reflected above.  However, for reasons discussed in further 
detail below, the issue of service connection for an acquired 
psychiatric disorder other than PTSD has not yet been fully 
developed and will be remanded.  

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in November 2007.  A transcript of 
the hearing has been associated with the Veteran's claims file.  

As will be discussed below, the issue of entitlement to service 
connection for an acquired psychiatric disorder other than PTSD 
is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran does not have PTSD that is related to his military 
service.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or 
injury incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through March 2005 and January 2008 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the March 2005 and January 2008 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2005 and 
January 2008 notice letters.

The Board further notes that although notice regarding an award 
of an effective date or rating criteria was not provided to the 
Veteran until after the initial adjudication of his claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran 
was provided such notice via March 2006 and January 2008 letters, 
after which the RO re-adjudicated his claim.  The Board thus does 
not now have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
"[T]he appellant [was] provided the content-complying notice to 
which he [was] entitled" on the questions now before the Board.  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or 
any response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim decided herein.  Here, the Veteran's 
service treatment and personnel records have been associated with 
the claims file, as have records of his post-service treatment at 
the Louis Stokes VA Medical Center (VAMC) in Cleveland, Ohio.  
The Veteran was provided VA medical examination in April 2010; 
report of that examination has been associated with the claims 
file.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
adequate, as it is predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran, and documents that the examiner conducted a full 
psychological examination of the Veteran.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran 
and his representative have both submitted written argument, and 
the Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in November 2007.  Neither the 
Veteran nor his representative has alleged that there are any 
outstanding records probative of the claim on appeal that need to 
be obtained.

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Service connection for PTSD requires:  (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Where it is determined that a Veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, however, VA 
determines that the Veteran did not engage in combat with the 
enemy, or that the Veteran did engage in combat with the enemy 
but the claimed stressor is not related to such combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2009); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Where PTSD has been diagnosed in 
service, and the claimed stressor is related to that service, the 
Veteran's testimony alone may establish the occurrence of the 
stressor, absent clear and convincing evidence to the contrary, 
so long as the stressor is consistent with the circumstances of 
the Veteran's service.  73 Fed. Reg. 64,208 (Oct. 29, 2008).  

Relevant evidence of record consists of the Veteran's service 
treatment and personnel records and records of his post-service 
treatment at the Cleveland VAMC.  The Veteran was also provided 
VA examination in April 2010.  The Veteran's service treatment 
records show that he was found to be normal psychiatrically at 
his June 1967 pre-induction medical examination.  The record is 
silent as to any psychological complaints or treatment during the 
Veteran's service, and at the Veteran's separation medical 
examination, the Veteran was again found to have no psychiatric 
abnormalities.

The record further reflects that the Veteran has been seen many 
times after military service for treatment of what has been 
variously diagnosed as adjustment disorder with depression, major 
depressive disorder, and PTSD.  The record contains VA medical 
treatment records beginning as early as January 2005, at which 
time the Veteran was assigned an initial diagnosis of adjustment 
disorder with depression, with a rule-out diagnosis of PTSD.  
Since the Veteran's initial January 2005 treatment visit, the 
Veteran has received ongoing psychiatric care from VA treatment 
providers.  Records of the Veteran's treatment at the VAMC in 
Cleveland, Ohio, reflects that he has sought ongoing treatment 
for his psychiatric disabilities at that facility.  Treatment 
notes from 2005 to the present document that the Veteran has been 
diagnosed with and treated for several different psychiatric 
disorders.  In addition, the Veteran was assessed with PTSD at a 
September 2008 VAMC visit; however, the treatment provider did 
not provide a clear diagnosis of PTSD based on the DSM-IV 
criteria, nor is it clear that a subsequent VAMC treatment 
provider's October 2009 reference to PTSD was consistent with the 
DSM-IV criteria.  Further VAMC records, including both a March 
2006 treatment visit and a subsequent December 2009 visit, 
reflect that the Veteran was assigned a diagnosis of major 
depressive disorder, for which he has continued to receive 
treatment since his initial diagnosis.

The Veteran was afforded a VA psychiatric examination in April 
2010.  The examination report recounted the Veteran's military, 
social, and medical history in considerable detail, including a 
recounting of the Veteran's identified stressors, including being 
fired upon while on board ship during the Vietnam Era.  The 
examiner noted the Veteran's complaints of occasional dreams 
about his combat experience, which he stated occurred every two 
to three weeks.  The Veteran further noted that he had intrusive 
thoughts of his time in the military every couple of days "if 
something in the environment triggers a memory."  The examiner 
further noted that the Veteran reported an exaggerated startle 
response and said that he "tends to lose interest in things."  
The examiner recounted the Veteran's multiple post-service 
psychiatric treatments, noting in particular that his diagnosis 
at the VAMC had consistently been of major depressive disorder.  
The examiner noted in particular that the Veteran had been 
diagnosed with PTSD in September 2008 but that it was "unclear 
what led to the diagnosis."  He noted further that the Veteran's 
medical history indicated that any intrusive symptoms were 
"minimal," and that the Veteran did not focus much on his 
claimed stressors during the examination.  The examiner diagnosed 
the Veteran with depressive disorder not otherwise specified.  
The examiner noted that although the Veteran displayed some 
symptoms of PTSD, he did not meet the full criteria for 
assignment of a PTSD diagnosis.  In that connection, the examiner 
found that the Veteran's intrusive symptoms were minimal, and the 
Veteran did not engage in significant avoidance activity.  In so 
finding, the examiner noted that the Veteran reported that he 
enjoyed socializing at the American Legion and liked to watch war 
movies.  The examiner attributed the Veteran's irritability and 
sleep problems to his depression.  Based on these findings, the 
examiner concluded that the Veteran demonstrated some problems 
associated with depression but that he did not meet the criteria 
to warrant a diagnosis of PTSD pursuant to DSM-IV.  

Upon review of the above evidence, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for PTSD.  In that connection, the Board first 
notes that the Veteran contends that he was exposed to in-service 
stressors, including experiencing a firefight on board ship 
during which he fired on, and killed, enemy soldiers while on 
guard duty.  This in-service experience is corroborated by the 
Veteran's service personnel records, which reflect that the 
Veteran was awarded the Combat Action Ribbon for his service 
during the Vietnam Era.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f) (where a Veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent clear 
and convincing evidence to the contrary).  However, in this case, 
a review of the medical evidence of record does not reflect that 
the Veteran has a current diagnosis of PTSD.  Further, the 
Veteran's service treatment records are silent for any report, 
diagnosis, or treatment for PTSD or any other psychological 
complaint or disorder.  

The Board acknowledges that there is some medical evidence 
showing diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a).  However, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has PTSD.  The 
majority of the clinical records that include a diagnosis do not 
assign a diagnosis of PTSD, but instead reflect diagnoses of 
major depressive disorder.  The Board notes in particular that, 
with the exception of the September 2008 and October 2009 VA 
psychiatric treatment visits, the Veteran's treatment at the VAMC 
has included a consistent diagnosis of depressive disorder, but 
no firm diagnosis of PTSD.  The Board notes further that, even at 
the September 2008 and October 2009 treatment visits, there is no 
indication from the record that the Veteran's treatment providers 
considered DSM-IV criteria or the Veteran's combat experiences 
when discussing possible PTSD.  Further, concerning the question 
of a current diagnosis of PTSD, the Board finds that the April 
2010 opinion, when considered in the context of the remaining 
record, is more persuasive.  The April 2010 examiner reviewed the 
Veteran's entire history and explained why he does not have PTSD, 
which the Board finds more convincing than the reports that 
include an assessment of the disability, but do not explain how 
or whether the diagnostic criteria were met.  

The Board has considered the evidence favorable to the claim but 
finds this evidence less persuasive than the other medical 
evidence of record, which indicates that the Veteran does not 
exhibit symptoms sufficient to warrant a diagnosis of PTSD.  In 
that connection, the Board notes, as discussed above, that a 
diagnosis of PTSD was refuted by the Veteran's April 2010 VA 
examiner, who found specifically that the Veteran lacked 
sufficient symptoms of PTSD and did not warrant such a diagnosis.  
In sum, the Board finds that the assessment of PTSD made by the 
VAMC treatment providers in September 2008 and October 2009 is 
simply not consistent with the other medical evidence and 
opinions of record, including the April 2010 VA examination, 
which was specifically conducted to determine whether the Veteran 
in fact had PTSD as a result of his military service.

The Board has considered the Veteran's assertions that he has 
PTSD related to his confirmed in-service stressor.  However, as a 
layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis of a condition.  Thus, while the Veteran 
is competent to report symptoms observable to a layperson, such 
as pain; a diagnosis that is later confirmed by clinical 
findings; or a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Consequently, the Veteran's own assertions 
as to the diagnosis and etiology of his variously diagnosed 
mental disorders, including PTSD, have no probative value.

The Board notes that Congress has specifically limited service 
connection to instances where there is current disability that 
has resulted from disease or injury.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of a current disability, the claim 
for service connection for PTSD cannot be granted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

For all the foregoing reasons, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD, to include depression.

At the outset, the Board notes that the VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  

As discussed above, the Veteran initially filed a claim for 
service connection for PTSD.  In addition, the Board observes the 
record indicates the Veteran has been diagnosed with depression.  
In Clemons, the Court noted that the Board should consider 
alternative current conditions within the scope of the filed 
claim.  The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable in the instant case.  As 
indicated under Clemons, this other diagnosis should be 
considered as part of the underlying claim.  To date, however, 
the RO has not adjudicated the Veteran's claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  The RO has 
also not provided adequate notification addressing what is needed 
for a claim incorporating such diagnoses.  This is significant 
because the statutory and regulatory provisions addressing PTSD 
claims, as contained in 38 C.F.R. § 3.304(f), are somewhat 
different from the provisions addressing other service connection 
claims.  See generally 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Corrective notification action, as well as further adjudication, 
is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board acknowledges that the VA examiner in April 2010 concluded 
that the Veteran suffered from depressive disorder but did not 
offer an etiological opinion as to whether that disorder was 
etiologically related to the Veteran's time on active duty.  The 
Board notes that the United States Court of Appeals for Veterans 
Claims has held that once VA undertakes the effort to provide an 
examination when developing a claim for service connection, even 
if not statutorily obligated to do so, it must provide an 
adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty 
to return an inadequate examination report "if further evidence 
or clarification of the evidence . . . is essential for a proper 
appellate decision").  The Board also notes that the failure of 
the physician to provide a basis for his or her opinion goes to 
the weight or credibility of the evidence.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  The Court has further 
recognized that a mere statement of opinion, without more, does 
not provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Here, although it appears that the April 2010 VA examiner 
conducted a proper evaluation of the Veteran's psychological 
condition at the time and addressed the presence of a current 
acquired psychiatric disability, the examiner did not offer an 
etiological opinion as to whether the Veteran's diagnosed 
depressive disorder was related to his time on active duty.  
Because the examiner failed to provide a well-reasoned 
etiological opinion, the examination is inadequate for VA 
purposes.  See 38 C.F.R. § 4.2 (2009) (providing that where an 
examination report does not contain sufficient detail, it is 
inadequate for evaluation purposes); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical 
examination report must contain clear conclusions with supporting 
data and a reasoned medical explanation connecting the two); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the Board 
can consider and weigh against contrary opinions).  Accordingly, 
remand is required for a medical opinion that addresses the 
question of whether the Veteran's currently diagnosed depressive 
disorder is etiologically related to his time on active duty.  
(If further examination of the Veteran is necessary, such must be 
undertaken and such findings included in the examiner's final 
report.  The agency of original jurisdiction (AOJ) must arrange 
for the Veteran to undergo examination, however, only if the 
April 2010 VA examiner is unavailable or if such examination is 
needed to answer the questions posed.)

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development procedures per the statutory 
provisions at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  This includes 
requesting that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the AOJ to obtain 
any additional pertinent evidence not 
currently of record pertaining to the 
claim on appeal.  In particular, the AOJ 
must send the Veteran a corrective VCAA 
notice that explains specifically what 
evidence and information is required to 
substantiate a claim of service connection 
for an acquired psychiatric disorder other 
than PTSD.  The Veteran must be 
specifically told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection.  

2.  Any medical or other records relied 
upon by SSA in awarding the Veteran 
disability benefits must be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

3.  After any additional records have been 
secured and associated with the Veteran's 
claims file, the file must be referred to 
the psychologist who conducted the April 
2010 examination.  The entire claims file, 
to include a complete copy of this remand, 
must be made available and reviewed by the 
examiner.  The reviewer's report must 
reflect consideration of the Veteran's 
documented medical history and assertions, 
including his confirmed in-service 
stressors.  The reviewer must provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that the Veteran's 
currently diagnosed depressive disorder is 
related to his period of military service.  
A detailed explanation for all conclusions 
reached by the reviewer must be provided.  
Citations to the record or relevant medical 
principles should be included as necessary 
to explain the opinion(s).

If the April 2010 examiner is no longer 
available, or he determines that another 
examination is necessary to arrive at an 
opinion, an examination should be 
scheduled.  In that event, the Veteran 
should be scheduled for a VA psychiatric 
examination and advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2009).  
The entire claims file, to include a 
complete copy of this remand, must be made 
available to, and reviewed by, the 
designated examiner.  The examiner should 
address the questions presented above.

4.  After the requested review and medical 
opinion have been obtained, the report 
must be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand. If the report is deficient in 
any manner, it must be returned to the 
examiner/reviewer.

5.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


